            Case 1:14-cv-08355-JFK Document 94 Filed 08/12/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________x
                                    :
ICD CAPITAL, LLC                    :
individually and derivatively on    :
behalf of nominal defendant         :
CodeSmart Holdings, Inc.            :
                                    :
                      Plaintiff,    :                    Civil Action No.: 14-CV-8355 (JFK)
        v.                          :
                                    :                    NOTICE OF APPEAL
CODESMART HOLDINGS, INC.,           :
and SHARON FRANEY,                  :
                                    :
                      Defendants.   :
____________________________________x

        Notice is hereby given that Plaintiff in the above-captioned action, ICD Capital, LLC individually

and derivatively on behalf of nominal defendant CodeSmart Holdings, Inc. (“CodeSmart”), by and through

its undersigned counsel, hereby appeals to the United States Court of Appeals for the Second Circuit the

Opinion and Order dated July 13, 2020 [Doc. 92] denying Plaintiff’s motion for leave to file a second

amended complaint and dismissing Plaintiff’s claims against Sharon Franey and CodeSmart with prejudice,

and all associated orders and opinions, including, without limitations, the Order dated February 19,2020

[Doc. 80] granting Defendants’ motion to dismiss the amended complaint.

Dated: New York
       August 11, 2020
                                                 Respectfully submitted,

                                                 COUNSEL FOR PLAINTIFF
                                                 ICD CAPITAL, LLC

                                                     By: /s/ Joseph M. Pastore III
                                                        Joseph M. Pastore III (JP1717)
                                                        Pastore & Dailey LLC
                                                        420 Lexington Ave., 3rd Floor
                                                        New York, NY 10170
                                                        845-667-5711 (tel)
                                                        646-661-4322 (fax)
                                                               ***
                                                        4 High Ridge Park
                                                        Stamford, CT 06905
                                                        203-658-8454 (tel)
                                                        203-348-0852 (fax)
           Case 1:14-cv-08355-JFK Document 94 Filed 08/12/20 Page 2 of 2


                                        CERTIFICATION

        The undersigned certifies that on the August 11, 2020, the foregoing was filed electronically
and notice of this filing will be sent by email to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s CM/ECF System.


                                                     /s/ Joseph M. Pastore III
                                                     Joseph M. Pastore III
